 

Exhibit 10.10

 

Severance Agreement

 

by and between

 

Kelly Services Management Sàrl

avenue Edouard-Dubois 20, 2006 Neuchâtel 6

(hereinafter the “Company”)

 

and

 

Mr. Leif Agnéus

Casa Postale, Route de la Vieille Crausa 8, 1789 Lugnorre

(hereinafter the “Employee”)

 

 

Whereas, both parties hereto are bound by an employment contract dated 21 March,
2008, as amended and supplemented by a First Addendum dated 24 March 2013
(together the “Employment Contract”).

 

Whereas, the Employee verbally informed the Company on 1 July 2013 that he
wanted to leave the Company as confirmed in his formal written resignation
letter of 6 September 2013.

 

WHEREAS, the parties have, therefore, decided to terminate the Employment
Contract upon the terms and conditions set forth herein.

 

In consideration of the undertakings and releases contained in this Agreement,
and other good and valuable consideration (the receipt and sufficiency of which
are hereby acknowledged), the Company and the Employee agree as follows:

 

1.

Separation.

 

1.1

The Company acknowledges receipt of both the Employee’s verbal resignation of 1
July 2013 and his formal written resignation letter dated 6 September 2013. The
Company also agrees that the Employee shall work up to and including 30
September 2013 (the “Separation Date”). The parties have, therefore, mutually
decided to effectively terminate the Employment Contract with effect from the
Separation Date.

 

1.2

Until the Separation Date, the Employee will continue to perform his current
tasks and be paid his normal salary. He will also assist as necessary with the
handover of his duties to Ms. Natalia Shuman or other person(s) assigned by the
Company and perform all other tasks reasonably required by the Company.

 

2.

Payments.

 

2.1

Payment of accrued obligations: The Employee shall be paid (i) all accrued but
unpaid salary entitlement up to and including the Separation Date; (ii) all
unused vacation time accrued by the Employee as of the Separation Date, provided
such payment is consistent with the Company’s vacation pay policy; and (iii) any
unpaid expenses consistent with the Company’s expenses policy.

 

2.2

STIP: The Employee also participates in the Kelly Services Inc (hereinafter
“Kelly Services”) Short-Term Incentive Plan (the “STIP”) as amended in 2013.
Notwithstanding the termination of the Employee’s employment on the Separation
Date, the Company confirms that the Compensation Committee of the Board of
Directors (the “Committee” as defined in the STIP) exercised its discretion to
make payment earned under the STIP to the Employee in respect of the period from
1 January 2013 up to and including the Separation Date (the "Period"). Any such
earned payment shall be made no later than March 2014 and shall be calculated on
a pro rata basis (9/12) based upon the Employee's period of employment during
the Period. For the avoidance of doubt, the Employee acknowledges and agrees
that he has no further entitlement under the STIP in respect of the 2013 plan
year, the 2014 plan year or otherwise.

 

 
1

--------------------------------------------------------------------------------

 

  

2.3

Special indemnity: On the basis that the Employee’s employment with the Company
will terminate on the Separation Date and provided that the Employee continues
to observe the obligations and undertakings contained in this Agreement, he will
receive a payment of CHF 410,250 which will be paid as a lump sum between 1
January and 31 January 2014. This sum does not represent salary, but is payable
as a special termination bonus. For the avoidance of doubt, it is hereby
confirmed and accepted that there will be no further payments due from the
Company by way of social security or LPP contributions or otherwise and the
Employee is solely responsible for meeting all and any tax liability relating to
this special termination bonus. The Employee undertakes to hold the Company (and
all Group Companies) harmless in this regard.

 

2.4

Long Term Incentives: Any and all long term incentives or performance-related
rights or awards held by the Employee which have not vested by the Separation
Date (including, but not limited to, restricted shares, restricted share units,
stock options and LTIP) which are not forfeited automatically by virtue of the
termination of the Employee's employment have, in accordance with the Kelly
Services Equity Incentive Plan (As Amended and Restated December 31, 2011), been
determined by the Committee to have lapsed.

 

2.5

Company Car: The Employee shall be entitled to retain his Company car, which as
a benefit in kind will be taxable at fair market value equal to CHF 37,357.

 

3.

The Employee’s release of the Company, Kelly Services and the Group Companies

 

3.1

This Agreement is entered into to ensure that all issues between the Employee,
the Company and Kelly Services and any of its affiliated companies, joint
ventures, subsidiaries, and the successors and assigns of these entities
(hereinafter referred to as “Group Companies”) are resolved prior to the
Separation Date. However, it does not constitute an admission by the Company of:

 

(a) any breach of contract or any violation of law, ordinance or regulation;

 

(b) any violation of the Company’s policies or procedures or those of Kelly
Services; or

 

(c) any liability or wrongdoing by the Company or Kelly Services whatsoever.

 

 

Further, nothing contained within this Agreement nor the fact that the parties
have entered into this Agreement, nor any payment made to the Employee pursuant
to this Agreement, shall be construed to be, or shall be admissible in any
proceeding as, evidence of liability or wrongdoing by the Company. This
Agreement may, however, be referred to in any proceedings in order to enforce
its terms.

   

3.2

The Employee hereby undertakes not to commence proceedings against, and fully
releases and discharges the Company, Kelly Services and the Group Companies, as
well as its and/or their trustees, directors, officers, shareholders, agents,
representatives, attorneys, insurers, employees, assignees, successors, and all
other persons acting by, through or in concert with it, past and present, and
each of them (together the "Company Releasees") with respect to and from any and
all claims, wages, demands, rights, liens, agreements, contracts, covenants,
actions, suits, causes of action, obligations, debts, costs, expenses,
attorneys' fees, damages, judgments, orders and liabilities of whatever kind or
nature in law, equity or otherwise (a “Claim”), which the Employee has or had at
any time including, without limitation, any Claim arising from, in any way
connected with, or relating to the Employee's employment with the Company or
Kelly Services of any Group Companies; the termination of the Employee's
employment; and any other transactions, occurrences, acts or omissions, or any
loss, damage or injury whatever, resulting from any act or omission by or on the
part of said Company Releasees, or any of them, committed or omitted prior to
the date of execution of this Agreement. Notwithstanding the foregoing, nothing
herein is intended or may be construed as releasing either party from any
obligation, liability, or claim arising under this Agreement.

 

4.

The Company’s release of the Employee. The Company hereby covenants on behalf of
itself and Kelly Services and all Group Companies not to commence proceedings
against, and fully releases and discharges the Employee with respect to and from
any and all Claims which the Company or Kelly Services or any of the Group
Companies now has or had at any time including, without limitation, any Claim
arising from, in any way connected with, or relating to the Employee's
employment with the Company or Kelly Services or any Group Companies and the
termination of the Employee’s employment. Notwithstanding the foregoing, nothing
herein is intended to or may be construed as releasing either party from any
obligation, liability, or claim arising under this Agreement.

 

 
2

--------------------------------------------------------------------------------

 

 

5.

Employee’s continuing obligations after the Separation Date.

 

5.1

The Company and the Employee both agree that article 12 of the Employment
Contract as well as the Senior Executive Confidentiality, Non-Competition and
Non-Solicitation Agreement signed by the Employee on 5 March 2008 with Kelly
Services shall remain in full force and effect (including applicable law and
jurisdiction) and shall survive the termination of the Employment Contract.

 

5.2

The Employee confirms and undertakes to abide by the Senior Executive
Confidentiality, Non-Competition and Non-Solicitation Agreement signed by the
Employee on 5 March 2008 with Kelly Services.

 

6.

Confidentiality. Both parties agree that the terms, amounts, and existence of
this Agreement shall remain confidential as between the parties and to Kelly
Services. For example, but without limiting the generality of the foregoing,
neither party shall disclose the terms, amounts, or existence of this Agreement
to any past, present or prospective employee of the Company or Kelly Services or
any Group Companies, or to any attorney for any past, present or prospective
employee of the Company or Kelly Services or any Group Companies. Either party
may, however, disclose such information to its legal and financial advisors,
board of directors and immediate family members, who shall be advised of this
Agreement's confidentiality and either party may disclose such information to
the tax authorities or to any other person or entity if required to do so by
subpoena or court order.

 

7

Announcements. An internal announcement has already been made about the
departure of the Employee. If any announcements are to be made outside of the
Company concerning the departure of the Employee, the parties will agree to the
content prior to any publication.

 

8.

Company Property. Apart from the Company car that he is entitled to retain in
accordance with article 2.5 above, the Employee will (in accordance with article
11.4.1 of the Contract of Employment and article 4 of the Senior Executive
Confidentiality, Non-Competition and Non-Solicitation Agreement) return all
Company property in his possession or control including, but not limited to,
credit cards, Company computers, cell phones and all copies of all papers,
documents and electronic records made or kept by the Employee relating to the
business of the Company or Kelly Services or any Group Companies and that he
shall supply to the Company on request all passwords relating to any phone or
computer or to any email or social media account provided by the Company or
Kelly Services or any Group Companies by the Separation Date.

 

9.

Integration Clause. This Agreement constitutes and contains the entire agreement
and understanding between the parties concerning the Employee's employment with
the Company, the Employee’s separation from the same, the termination of the
Employment Contract, and the other subject matters addressed herein. This
Agreement supersedes and replaces all prior negotiations and agreements,
proposed or otherwise, whether written or oral, concerning the subject matters
of this Agreement. Both the Company and the Employee warrant and represent that
no agreements, promises or inducements not expressed in this Agreement have been
made to either of them. This Agreement is an integrated document.

 

10.

Severability. If any provision of this Agreement or any application thereof is
held invalid, the invalidity shall not affect other provisions or applications
of this Agreement which can be given effect without the invalid provision or
application. To this end, the provisions of this Agreement are declared to be
severable.

 

11.

Governing Law; Jurisdiction; Venue.

 

11.1

This Agreement shall be deemed to have been executed and delivered in Neuchâtel,
Switzerland and shall be construed in accordance with and governed by the laws
of Switzerland without regard to conflict of laws principles. The parties agree
that any action relating to this Agreement shall be instituted and prosecuted by
the ordinary courts in Neuchâtel, Switzerland and each party waives any right to
change of venue.

 

12.

Officers/Directorships

 

12.1

The Employee shall on or before the Separation Date deliver to the Company
letters of resignation from any office or directorship held by him in the
Company or any Group Companies and in accordance with clause 2.8 of the
Employment Contract, he shall be entitled to no compensation in respect of his
resignation from any such directorships.

 

 
3

--------------------------------------------------------------------------------

 

 

13.

Miscellaneous.

 

13.1

The Employee confirms that the Incentive Compensation Recovery ("Clawback")
Policy Acknowledgement and Agreement entered into between Kelly Services and the
Employee on 15 March 2011 remains in full force and effect, including applicable
law and jurisdiction.

 

13.2

This Agreement may be executed in counterparts, and each executed counterpart
shall have the efficacy of a signed original.

 

13.3

No waiver of any breach of any term or provision of this Agreement shall be
construed to be, or shall be, a waiver of any other breach of any term or
provision of this Agreement. No waiver shall be binding unless in writing and
signed by the party waiving the breach.

 

I accept and agree to the provisions in the Agreement and hereby execute the
Agreement voluntarily with full understanding of its consequences.

 

 

EXECUTED on October 1st, 2013

 

The Employee:

Kelly Services Management Sàrl

       

/s/ Leif Agnéus

/s/ George Corona

    Mr. Leif Agnéus By: George Corona        

Title: Executive Vice President &

 

          Chief Operating Officer

 

 

4 